UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1964



JUDY CONNELL,

                                             Plaintiff - Appellant,

          versus


HOSPITALITY RESOURCES, INCORPORATED,       d/b/a
Captain D's; JIM CORNELL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron McGowan Currie, District
Judge. (CA-96-927-4-22)


Submitted:   April 7, 1998                   Decided:   May 27, 1998


Before WIDENER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Alexander Gaines, Florence, South Carolina, for Appellant.
Dean B. Bell, BETHEA, JORDAN & GRIFFIN, P.A., Hilton Head Island,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order adopting the

magistrate judge's report and recommendation and granting summary

judgment to Defendant Hospitality Resources, Inc., in Appellant's

suit alleging sexual harassment and hostile environment in vio-

lation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.
§ 2000e-2 (West 1994 & Supp. 1997). The action remains pending as

to Defendant Jim Conley, erroneously listed as Jim Cornell in the

complaint. We dismiss the appeal for lack of jurisdiction because

the order is not appealable. This court may exercise jurisdiction
only over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2